        Case 4:82-cv-00866-DPM Document 5734 Filed 07/29/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                            PLAINTIFF

VS.                                   CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                   DEFENDANTS

EMILY MCCLENDON, ET AL.                                                           INTERVENORS

                    INTERVENORS’ MOTION FOR EXTENSION OF TIME
                               TO FILE FEE PETITION

        Come the McClendon Intervenors, by and through their attorneys John W. Walker, P.A.,

Robert Pressman, and Austin Porter Jr., d/b/a PORTER LAW FIRM, and for their motion for

extension of time in order to file their petition for attorneys’ fees and costs in reference to their

work to the Jacksonville North/Pulaski School District’s quest for unitary status, they make the

following:

        1.      On May 6, 2021, the Court entered an order finding the Jacksonville/North Pulaski

District unitary.

        2.      The Court directed the parties to enter into settlement discussions in reference to

attorney’s fees as generated by the intervenors in having to defend the consent degree (Plan 2000)

was entered herein.

        3.      Intervenors provided the time records of their counsel, and the parties have engaged

in negotiations.

        4.      The parties are close in their negotiations, and believe that the fee issue will be

resolved.



                                                 1
        Case 4:82-cv-00866-DPM Document 5734 Filed 07/29/21 Page 2 of 3




        5.      Counsel for Jacksonville/North School District advises that the Board of Education

for said school district will meet on Monday, August 2, 2021 to consider the fee request of the

intervenors.

        6.      Intervenors are requesting an extension of seven (7) days, giving them until August

6, 2021 to file their petition for attorneys’ fees and cost, in the event that the parties are unable to

reach a settlement.

        7.      Opposing counsel has been contacted in reference to this extension request, and has

authorized undersigned counsel to state that no objection will be forthcoming.

        8.      This extension request is not being filed for the purpose of causing any unnecessary

delay, but so that the ends of justice can be pursued.

        THEREFORE, the Intervenors requests that their motion for extension be granted, giving

them up to and including the date of August 6, 2021 in order to file their petition for attorneys’

fees and costs, and for all other just and proper relief.

                                                Respectfully submitted,

                                                Austin Porter Jr., No. 86145
                                                PORTER LAW FIRM
                                                323 Center Street, Suite 1035
                                                Little Rock, Arkansas 72201
                                                Telephone: 501-244-8200
                                                Facsimile: 501-372-5567
                                                Email: aporte5640@aol.com

                                                Robert Pressman
                                                22 Locust Avenue
                                                Lexington, MA 02421
                                                Telephone: 781-862-1955
                                                Email: pressmanrp@gmail.com

                                                Shawn G. Childs
                                                Lawrence A. Walker
                                                JOHN W. WALKER, P.A.

                                                   2
        Case 4:82-cv-00866-DPM Document 5734 Filed 07/29/21 Page 3 of 3




                                             1723 S. Broadway
                                             Little Rock, Arkansas 72206
                                             Telephone: 501-374-3758
                                             Facsimile: 501-374-4187

                                             johnwalkeratty@aol.com
                                             schilds@gabrielmail.com
                                             lwalker@jwwlawfirm.com

                                             ATTORNEYS FOR INTERVENORS



                                CERTIFICATE OF SERVICE
        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 29th day of July 2021, by using the CM/ECF system, which is designed to send
notification of such filing to the following person:
M. Samuel Jones III.                         Scott P. Richardson
Devin R. Bates                               McDaniel, Richardson & Calhoun PLLC
MITCHELL, WILLIAMS, SELIG,                   1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                       Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                  scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                                     Austin Porter Jr.




                                                3
